In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated July 11, 2011, the appeal is from an order of the Supreme Court, Kings County (Dabiri, J), dated February 28, 2012, which granted the petition to confirm the award.
Ordered that the order is affirmed, without costs or disbursements.
The record does not support the appellant’s contention that the arbitration panel miscalculated the amount of the attorney’s fee to be refunded to the respondent, or that the award contained a mistake in the description of the property (see CPLR 7511 [c] [1]; Matter of Cupero v Herman, 50 AD3d 791 [2008]). Moreover, the record does not demonstrate that the arbitration panel based the award upon a matter not submitted to it (see CPLR 7511 [c] [2]). Therefore, there is no basis for modifying the award (see Matter of Cupero v Herman, 50 AD3d at 791).
Further, there is no basis for vacating the award, as the arbitration panel did not exceed its power, or imperfectly execute the award (see CPLR 7511 [b] [1] [iii]; Matter of Meisels v Uhr, 79 NY2d 526, 536 [1992]), and there is nothing in the record to support the appellant’s contention that he was prejudiced by misconduct (see CPLR 7511 [b] [1] [i]; Matter of Hausknecht v Comprehensive Med. Care of N.Y., P.C., 24 AD3d 778, 779 [2005]; Matter of Nationwide Mut. Ins. Co. v Steiner, 227 AD2d 563 [1996]).
The appellant’s remaining contention is without merit.
Accordingly, the Supreme Court properly confirmed the arbitration award. Dillon, J.E, Chambers, Austin and Roman, JJ., concur.